Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the following:
	2. The nanobody encoded by a mRNA according to claim 1, wherein a mRNA molecule carries at 5least one modification to enhance a stability of the mRNA molecule.  

Claim 2 recites “a mRNA molecule carries at least one modification.”  The scope of the mRNA recited in this phrase is indefinite, because it is unclear if this mRNA referring to the mRNA of claim 1, or to another mRNA. 
The term “enhance” in claims 2-3 is a relative term which renders the claim indefinite. The term “enhance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the term “enhance” recited in .
The term “reduce” in claim 4 is a relative term which renders the claim indefinite. The term “reduce” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the term “reduce” recited in claim 4 is undefined with respect to the level of “immunogenicity” associated with the modified mRNA in comparison to the unmodified mRNA.
Claim 5 recites the following: The nanobody encoded by a mRNA according to claim 1, wherein an upstream and a downstream of a mRNA-encoding protein are modified within intracellularly localizational signals.
The metes and bounds of the phrase “a mRNA-encoding protein” recited in claim 5 is indefinite.  It is unclear if the mRNA referred to here is the mRNA encoding a nanobody or some other mRNA encoding a protein. Clarification of the phrase of the “mRNA-encoding protein,” is required to understand the scope of the claimed invention.
Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are those required to perform the function of regulating a function of an intracellular target protein.  Claim 6 recites: “[A] process of the nanobody encoded by a mRNA according to claim 1 is regulating a function of an intracellular target protein.”  The claim recites an objective for a process, but does not set forth any steps to perform the process.
Claims 17 and 18 recite “any one or claims 14,” the metes and bounds of this phrase is indefinite because claim 14 is a single claim and does not encompass “any one of claims.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) being anticipated by Hsieh et al. (WO2010/039850A1).
Claim 1 recites: A nanobody encoded by a mRNA, wherein the mRNA is translated into a single-chain nanobody that can specifically recognize a targeting protein in a cell.
The specification teaches the following:”[t]he variable domain of heavy chain antibody (VHH) is called a single-domain antibody (sdAb) or a nanobody. The nanobody is the smallest antigen binding protein that has been known and can be stably expressed, with a molecular size being only one tenth of that of a conventional IgG antibody, and has the advantages of stable structure and strong specificity.” (See page 2, lines 20-25).
Hsieh et al. describe an mRNA library encoding scFv, see Figure 2.
Claim 2 recites “The nanobody encoded by a mRNA according to claim 1, wherein a mRNA molecule carries at least one modification to enhance a stability of the mRNA molecule.”
Claim 3 recites “The nanobody encoded by a mRNA according to claim 1, wherein a mRNA molecule carries at least one modification to enhance translational efficiency of the mRNA molecule.”
Hsieh et al.  disclose “a puromycin or analogue thereof crosslinked single chain Fv (scFv) mRNA molecule, said molecule comprising an mRNA encoding a 5' scFv and a 3' spacer sequence, which molecule is crosslinked to a single stranded nucleic acid linker, the linker comprising a puromycin, or analogue thereof, at a 3' end and a Psoralen C6 at a 5' end.” (See page 63, claim 1 of this reference).
Hsieh et al. describe the modifications of the scFv mRNA, these modifications help the mRNA bind the bind the eukaryotic ribosomes. See page 21, 2nd ¶:

    PNG
    media_image1.png
    472
    723
    media_image1.png
    Greyscale

Claim 4 recites: The nanobody encoded by a mRNA according to claim 1, wherein an upstream and a downstream of a mRNA-encoding protein are modified within intracellularly localizational signals.
According to the specification, modified nucleotides, such as N6-methyl adenosine, 5-methyl cytidine, and other 2’-O-methylated nucleotides, “can prevent the mRNA molecule from activating an innate immune response.” (See page 11, last ¶.) Therefore, the inclusion of 2’-O-methylated nucleotides into the mRNA of Hsieh et al. reads on claim 4.
Claim 5, is drawn to a nanobody encoded by an mRNA, “wherein an upstream and a downstream of a mRNA-encoding protein are modified within intracellularly localizational signals.” Since the produce described in claim 5 is a nanobody that is encoded by an mRNA, the invention is to the nanobody, not to the mRNA that it is encoded from. MPEP 2113 states that  PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its... method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)  
Therefore, if the prior art describes the nanobody produced by the mRNA, the claim is anticipated.  In this case, claims 1-5 are drawn to a generic nanobody that “can specifically recognize a targeting protein in a cell.” Since the prior art discloses scFv molecules (i.e. single chain antibodies) produced from expression libraries, the prior art anticipates claims 1-5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (WO2015/1896816A1).
Banerjee et al. discloses a regulator of HDAC6 that comprises  a single chain antibody that specifically binds HDAC6 (See description, page 2, and claims 7 and 9).  Banerjee et al. also describe polynucleotides encoding single domain antibodies that bind HDAC6. (See page 14, 1st ¶).   According to Banerjee et al. “[t]he term ‘polynucleotide’ means any RNA or DNA, which may be unmodified or modified RNA or DNA. Polynucleotides include, without limitation, single- and double-stranded DNA, DNA that is a mixture of single- and double-stranded regions, single- and double-stranded RNA, RNA that is mixture of single- and double-stranded regions, and hybrid molecules comprising DNA and RNA that may be single-stranded or, more typically, double-stranded or a mixture of single- and double-stranded regions. In addition, polynucleotide refers to triple-stranded regions comprising RNA or DNA or both RNA and DNA. The term polynucleotide also includes DNAs or RNAs containing one or more modified bases and DNAs or RNAs with backbones modified e.g. for stability or for other reasons. (See ¶ [0022] ).
Claim 1 differs from Banerjee et al. in that it does not explicitly recite a messenger ribonucleic acid (mRNA)-encoded nanobody. However, Banerjee et al. does disclose polynucleotides that encode a nanobody targeting HDAC6, where the polynucleotide could be DNA or RNA. A person of ordinary skill in the art would recognize that RNA which encodes a protein is a messenger RNA (mRNA). Regarding claim 2, Banerjee et al. teaches that the DNA or RNA of their invention may comprise a modification that increases the stability of the nucleic acid (See ¶ [0022]).  
The additional technical features of dependent claims 2-5 are conventional selections in the art.  A person skilled in the art knows that single domain properties of single-chain nanobodies 
Therefore, claims 2-5 likewise do not involve any activity that is beyond the scope of the person of ordinary skill in the art.
On the basis of similar reasoning, Banerjee et al. discloses the use of single-chain antibodies in regulating the function of intracellular target protein HDAC6. Therefore, a person skilled in the art could easily conceive of and obtain the regulation of the function of intracellular target protein by selecting an mRNA-encoded nanobody. Therefore, claim 6 would have been obvious to a person of ordinary skill in the art.
The additional technical features of dependent claims 7-9 are conventional selections in the art.  In order to facilitate the function, the mRNA-encoded  nanobody is enabled to enter cells by means of a transport carrier, the transport carrier being added with a ligand that binds to a target cell surface marker to be regulated. The nucleotide sequence of mRNA corresponds to the specific 
nucleotide sequence of the polynucleotide encoding the HDAC6 nanobody.
A person skilled in the art could easily conceive of and obtain the wild-type binding between an expressed nanobody and HDAC6. The specific nucleotide sequence of HDAC6 may be obtained by means of a conventional selection. Therefore, claims 7-9 would have been obvious to a person of ordinary skill in the art.
Additionally, instant claims 1-5 are also rejected under 35 USC 102(a)(1)/102(a)(2) as anticipated by Banerjee et al. based upon the disclosure of nanobodies targeting HDAC6.  MPEP 2113 states that “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) “
Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revets et al. in view of Chen et al. (WO2015/119576A1), and further in view of Dohmen et al. (WO2014207231A1) and Pardi et al. (2017).
Revets et al. describe methods for producing a library of mRNA encoding scFv antibody molecules.  (See Figure 3 of this reference, page 115).  Revets et al. also teach that the nanobodies can be expressed intracellularly (see page 117, section 5.3). 
Revets et al. do not specifically teach that the mRNA encodes an anti-GFP nanobody.  However, Chen et al. describes nucleic acid encoding an anti-GFP nanobody, and a method for producing a fusion protein comprising the anti-GFP nanobody in a cell.  It would have been obvious for the person of ordinary skill in the art to utilize the system described in Revets et al. to produce anti-GFP nanobodies in cells by transfection of mRNA encoding the nanobody.  The selection of anti-GFP nanobodies would have been a simple matter of design choice, since the teachings of Revets et al. suggest that the nanobodies could be designed to target known proteins. 
Revets et al. in view of Chen et al. do not specifically teach delivery of the mRNA using a liposome into cells to produce scFv, nanobodies or nanoantibodies.  Revets et al. also does not teach modification of the mRNA to increase stability, translational efficiency, and immunogenicity. 
Dohmen et al. teach liposomal/lipoid/lipoplexes for delivering mRNA to cells.  The Results section of this document demonstrate “efficient mRNA transport into the cell.”  The transfected cells were tested for protein expression from the translated mRNA by Western Blot.  Protein expression was observed in cells treated with lipoid formulations with mRNA (See Example 24, pages 100-102.) 
Furthermore, Pardi et al. describes methods for transfecting nucleoside modified mRNA encoding an antibody in a lipid nanoparticle to eukaryotic cells.  Western Blotting demonstrated expression of antibodies after mRNA transfection. Pardi et al. also teach modification of the mRNA to improve stability and translatability.  Pardi et al. further state that: “[W]e previously demonstrated that optimized coding sequence, selected 3’- and 5’-UTRs, enzymatically generated 5’ cap1 structures and long 3’ poly(A)-tail render IVT mRNA substantially more stable and translatable.” (See page 2, 2nd ¶, and Results section). The lipid nanoparticles of Pardi et al. contain an ionizable cationic lipid/phosphatidylcholine/cholesterol/PEG-lipid, having a diameter of about ~80nm (See, page 6, 1st full ¶; reads on claims 12-13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Revets e t al.in view of Chen et al. with Dohmen et al. and Pardi et al. to produce the process of claims 11-18.  The skilled artisan would have been motivated to make the modification of the method of Revets et al. because it eliminates the need to perform the RT-PCR step to produce DNA for transfection into cells to produce a nanobody library. Moreover, a person of skill in the art would have had a reasonable expectation of success in making this modification because the prior art teaches that the nanobody can be produced intracellularly and can function in vivo (See page 117, section 5.3).  Additionally, the prior art provides techniques for delivering functional mRNA into cells using lipid complexes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699